ALLOWABILITY NOTICE
Terminal Disclaimer
The terminal disclaimer filed on 02 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US Patent 11,115,724 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 January 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Osinski and Mark Zimmerman on 12 May 2022.
The application has been amended as follows: 

1. (Currently Amended) A method, comprising: 
determining, by a processing system including a processor, whether a first user has selected to record a first media content item according to an advertisement during presentation of a second media content item by a first media processing device of the first user; and
responsive to the determining that the first user has selected to record the first media content item: 
directing, by the processing system, a second media processing device of a second user associated with the first user to record the first media content item; and 
providing, by the processing system, an advertisement for the first media content item to the second media processing device of the second user. 

8. (Currently Amended) A non-transitory, machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
determining whether a first user has selected to record a first media content item during presentation of a second media content item by a first media processing device of the first user; and
responsive to the determining that the first user has selected to record the first media content item: 
directing a second media processing device of a second user associated with the first user to record the first media content item; and
 providing an advertisement for the first media content item to the second media processing device of the second user.

15. (Currently Amended) A media processing device, comprising:
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance operations, the operations comprising:
determining whether a first user has selected to record a first media content item according to an advertisement presented by the media processing device; and
responsive to the determining that the first user has selected to record the first media content item: 
directing a second media processing device of a second user associated with the first user to record the first media content item; and
 providing an advertisement for the first media content item to the second media processing device of the second user. 

REASONS FOR ALLOWANCE
	Claims 1-2, 4-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art fails to disclose, teach, or suggest all of the limitations of the claimed invention. The Prior Art discloses and teaches systems where a first user may set a recording for some program, and such a recording setting/scheduling causes a user device of a second user to also set/schedule a recording for said program. The Prior Art also discloses and teaches systems where a user may, while viewing a commercial for an upcoming media program, control their user device to record the upcoming media program that is being advertised in the commercial. Furthermore, the Prior Art teaches wherein a first user viewing a commercial may refer and forward said commercial to a second user. However, the Prior Art fails to teach or sufficiently suggest that a first user setting a recording for a media program causes both setting/scheduling a recording of the media program on the user device of a second user and provision of an advertisement/commercial for the media program to the user device of the second user. As such, the combination of elements required by the claimed invention are considered to be non-obvious over the Prior Art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421